DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

This Office Action is in response to the Patent Board Decision on 11/12/2021.  The reasons for allowance is based on the Board decision on 11/12/2021.  Claims 1-20 are independent claims.  Claims 1, 11, and 20 are independent claims.  Claims 1-20 have been examined and are pending.

Examiner’s Statement of Reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Board decision on 11/12/2021 indicates that independent claims 1-20 are patentable over the closet prior art applied.
No reason for allowance is needed as the record is clear in light of Board decision. See MPEP 1302.14(1). According to MPEP 1302.14 (1): “In most cases, the examiner’s actions and
the Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



1/26/2022
AU 2439
/JJ/


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439